Citation Nr: 1615188	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  10-04 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD) with depression, evaluated as 30 percent disabling, prior to March 28, 2014.  

2.  Entitlement to an initial increased rating for right lower extremity peripheral neuropathy, evaluated as 10 percent disabling, effective July 16, 2009 and evaluated as 20 percent disabling, effective January 17, 2014.  

3.  Entitlement to an initial increased rating for left lower extremity peripheral neuropathy, evaluated as 10 percent disabling, effective July 16, 2009 and evaluated as 20 percent disabling, effective January 17, 2014.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2008 and April 2010 rating decisions.  In the May 2008 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio granted service connection and assigned an initial 30 percent rating for PTSD with depression, effective January 16, 2007.  

In October 2008, the Veteran filed a claim for an increased rating for his service-connected PTSD.  With this October 2008 claim, he submitted a statement from his wife in which she described the Veteran's symptoms and behavior.  Also associated with the claims file within one year of the May 2008 rating decision were VA treatment records which reflect treatment for PTSD as well as a December 2008 VA examination evaluating the Veteran's PTSD.  In a May 2009 rating decision, the RO in Pittsburgh, Pennsylvania continued the 30 percent rating for PTSD with depression.  

While the RO indicated that it was adjudicating a claim for an increased rating for PTSD with depression, new and material evidence was associated with the claims file within one year of the May 2008 rating decision.  See 38 C.F.R. § 3.156(b).  The submission of new and material evidence within the one-year appeal period following the notification of the denial of a claim serves to abate the finality of that decision.  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (holding that appellant submissions of new and material evidence within one year after the date of mailing of an RO decision prevents the determination from becoming final).  Accordingly, the claim has been characterized as reflected on the title page.  

Similarly, in an April 2010 rating decision, the RO granted service connection for type II diabetes mellitus with peripheral neuropathy of the lower extremities, effective July 16, 2009.  The RO indicated that a 20 percent rating was being assigned for the use of oral medication and diet to control diabetes mellitus and stated that the peripheral neuropathy of the lower extremities was noncompensable (0 percent disabling).   

In June 2010, the Veteran filed a claim for service connection for peripheral neuropathy in the bilateral lower extremities.  Within one year of issuance of the April 2010 rating decision, additional VA treatment records which are pertinent to the question of the severity of the Veteran's peripheral neuropathy affecting the bilateral lower extremities were associated with the claims file.  In a July 2010 rating decision, the RO continued the noncompensable rating for peripheral neuropathy of the lower extremities.  While, in the July 2010 rating decision, the RO indicated that it was adjudicating the Veteran's claim for an increased rating, in light of new and material evidence being added to the claims file within one year of issuance of the April 2010 rating decision, this issue is also characterized as a claim for a higher initial rating.  See Buie, supra; 38 C.F.R. § 3.156(b).  

The Board remanded the instant claims in August 2013, for further development.  

By rating decision of February 2014, separate evaluations for both right lower extremity peripheral neuropathy and left lower extremity peripheral neuropathy were granted with a 10 percent evaluation for each, effective July 16, 2009.  An evaluation of 20 percent for each was assigned effective January 17, 2014.  

By rating decision of November 2014, the 30 percent initial rating for PTSD with depression was increased to 100 percent, effective March 28, 2014.  

The claims file reflects that the Veteran was previously represented by the Blinded Veterans Association (as reflected in a January 2007 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In October 2008 the Veteran filed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, appointing Disabled American Veterans as his representative.  In July 2014, the Veteran filed a VA Form 21-22, Appointment of Veterans service Organization as Claimant's Representative, appointing Veterans of Foreign Wars of the United States as his representative.  


FINDING OF FACT

On March 25, 2014, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that a withdrawal of the issues of entitlement to an initial increased rating for PTSD with depression, an initial increased rating for right lower extremity peripheral neuropathy, and an initial increased rating for left lower extremity peripheral neuropathy, was requested.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal on the issues of entitlement to an initial increased rating for PTSD with depression, an initial increased rating for right lower extremity peripheral neuropathy, and an initial increased rating for left lower extremity peripheral neuropathy, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Claim 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).  

In correspondence received by VA in March 2014, the Veteran, via his spouse/fiduciary, indicated, in pertinent part, that he was satisfied and desired to withdraw the remaining issues of entitlement to an initial increased rating for PTSD with depression, an initial increased rating for right lower extremity peripheral neuropathy, and an initial increased rating for left lower extremity peripheral neuropathy, all issues that had been remanded to the AOJ by the Board for further development.  In April 2016 correspondence to the Board, this was reiterated by his present representative.  Hence, there remain no allegations of errors of fact or law for appellate consideration on the issues of entitlement to an initial increased rating for PTSD with depression, an initial increased rating for right lower extremity peripheral neuropathy, and an initial increased rating for left lower extremity peripheral neuropathy.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and the appeal is dismissed.  


ORDER

Entitlement to an initial increased rating for PTSD with depression, evaluated as 30 percent disabling prior to March 28, 2014, is dismissed.  

Entitlement to an initial increased rating for right lower extremity peripheral neuropathy, evaluated as 10 percent disabling, effective July 16, 2009 and evaluated as 20 percent disabling, effective January 17, 2014, is dismissed.  

Entitlement to an initial increased rating for left lower extremity peripheral neuropathy, evaluated as 10 percent disabling, effective July 16, 2009 and evaluated as 20 percent disabling, effective January 17, 2014, is dismissed.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


